DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-4, 7-12, 15-19, and 21-23 are currently being examined.  Claims 5, 6, 13, 14, and 20 have been canceled.

Response to Arguments
Applicant’s Arguments (see Applicant’s Remarks, pages 7-10, filed September 15, 2021) with respect to independent claims 1, 9, 17 and the dependent claims depending therefrom, respectively, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9-12, 17-19, and 21-23 are rejected under 35 U.S.C. 103 as being over Irwin et al (US Patent Application Publication No. 2015/0371187) in view of Sivill et al (US Patent Application Publication No. 2019/0188936).
With respect to independent Claim 1, Irwin et al discloses the limitations of independent claim 1 as follows:
An automated storage and retrieval system, the system comprising:	   
a dynamic storage and retrieval device having a user interface;	(See Pars. 0095-0098; Figs. 1, 1B, 1C; Ref. Numerals 100(storage unit), 132(dynamic storage and retrieval device), 150(user interface)
at least one static storage location, the static storage location including a controller controlling a locking mechanism and communicatively coupled to the dynamic storage and retrieval device;	(See Pars. 0081-0083; Figs, 1, 1A; Ref. Numerals 132(static storage location), 140(locking mechanism), 144(control unit)
one or more databases holding user authentication data and order information regarding one or more items for a plurality of user orders; and	(See Pars. 0071, 0135, 0151-0153; Figs. 6, 7B; Ref. Numerals 171,173(databases), "item identification"(items for orders)
a computing device in communication with the dynamic storage and retrieval device, the computing device configured to execute a storage and retrieval module,	(See Pars. 0131-0134; Figs. 6, 7A, 7B; Ref. Numerals 132(dynamic storage and retrieval device), 144(storage and retrieval module), 168(computing device)
wherein the storage and retrieval module, when executed:	
receives user authentication information via the user interface,	(See Pars. 0009, 0010, 0026, 0036, 0067, 0069, 0082, 0098, 0115-0117, 0126, 0162; Figs. 1, 1A-1C, 8A; Ref. Numerals 150(user interface), 151(authentication information), 157(identifying information);  Step 302A 
verifies user identity based upon the authentication information and authentication data,	(See Pars. 0009, 0010, 0026, 0036, 0067, 0069, 0082, 0098, 0115-0117, 0126; Figs. 1, 1A-1C; Ref. Numerals 150(user interface), 151(authentication information), 157(identifying information)
retrieves order information for an order associated with the user following the verifying of user identity, the order information indicating one or more locations for items associated with the order, and	(See Pars. 0072, 
transmits instructions to initiate a physical opening of at least one of the dynamic storage and retrieval device and the at least one static storage location to enable the user to retrieve at least one item of the order; (See Pars. 0084, 0095-0098, 0117, 0119, 0136, 0137, 0139, 0145; Figs. 6, 7A; Ref. Numerals 132(dynamic storage and retrieval device and static storage and retrieval device), 151(authentication information) 
wherein the at least one static storage location includes at least one proximity sensor configured to interact with an application executing on a mobile device operated by the user to detect a presence of the user at the at least one static storage location; (See Pars. 0023, 0084, 0095-0098, 0117, 0119, 0136, 0137, 0139, 0145; Figs. 6, 7A; Ref. Numerals 132(dynamic storage and retrieval device and static storage and retrieval device), 151(authentication information)
Irwin et al, however does not teach the limitations related to having at least one proximity sensor configured to interact with an application executing on a mobile device operated by the user to detect a presence of the user at the at least one static storage location and to transmit instructions to open the static storage location only after detecting the presence of the user at the static storage location.  With respect to those limitations, Sivill et al discloses as follows:
wherein the at least one static storage location includes at least one proximity sensor configured to interact with an application executing on a mobile device operated by the user to detect a presence of the user at the at least one static storage location; (See Pars. 0025, 0079, 0080, 0112; Figs. 6, 11; Ref. Numerals 600(controller system-storage and 
wherein, after the storage and retrieval module transmits instructions to initiate the physical opening of the at least one static storage location, the physical opening of the at least one static storage location is permitted to proceed only if the at least one proximity sensor detects the presence of the user at the at least one static storage location.  (See Pars. 0025, 0079, 0080, 0112; Figs. 6, 11; Ref. Numerals 600(controller system-storage and retrieval module), 606(proximity sensor interface), 614(user authentication), 616(door operation controller)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Irwin et al with the teachings of Sivill et al because having at least one proximity sensor to detect the arrival of the user by interacting with the user’s mobile device would improve system efficiency by activating the unlocking system only when a user is present at the storage location.  A person with skill in the art would be motivated to incorporate the teachings of Sivill et al because they are a known work in the same field of endeavor (ie, employing a proximity sensor at a storage location to detect arrival of a user by interacting with the user’s mobile device and transmitting instructions to unlock the opening only after detecting presence of the user) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 2, which depends from independent claim 1, 
The system of claim 1 wherein the dynamic storage and retrieval device is a tower equipped with automated storage and retrieval mechanisms.  (See Pars. 0020, 0095, 0110, 0111; Figs. 1E,1G; Ref. Numerals 146(tower), 132(automated storage and retrieval mechanisms)

With respect to Claim 3, which depends from independent claim 1, Irwin et al and Sivill et al together teach all of the limitations of Claim 1, which are incorporated herein by reference.  With respect to Claim 3, Irwin et al discloses:
The system of claim 1 wherein the static storage location is at least one of a locker and a location equipped with a lockable gate or opening.  	(See Pars. 0081-0083; Figs, 1, 1A; Ref. Numerals 132(static storage location), 140(locking mechanism), 144(control unit)

With respect to Claim 4, which depends from independent claim 1, Irwin et al and Sivill et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 4, Irwin et al discloses:
The system of claim 1 wherein the storage retrieval module transmits instructions to initiate the physical opening of both the dynamic storage and retrieval device and the at least one static storage location.  	(See Pars. 0084, 0095-0098, 0117, 0119, 0136, 0137, 0139, 0145; Figs. 6, 7A; Ref. Numerals 132(dynamic storage and retrieval device and static storage and retrieval device), 151(authentication information)

With respect to independent Claim 9
A computing device-implemented method for automated storage and retrieval, the method comprising:	   
receiving user authentication information via a user interface for a dynamic storage and retrieval device;  (See Pars. 0009, 0010, 0026, 0036, 0067, 0069, 0082, 0098, 0115-0117, 0126, 0162; Figs. 1, 1A-1C, 8A; Ref. Numerals 150(user interface), 151(authentication information), 157(identifying information);  Step 302A 
verifying user identity based upon the authentication information and previously stored authentication data;  (See Pars. 0009, 0010, 0026, 0036, 0067, 0069, 0082, 0098, 0115-0117, 0126; Figs. 1, 1A-1C; Ref. Numerals 150(user interface), 151(authentication information), 157(identifying information)
retrieving order information for an order associated with the user following the verifying of user identity, the order information indicating one or more locations for items associated with the order,	(See Pars. 0072, 0128, 0142, 0145; Figs. 4, 7A; Ref. Numerals 132(storage location), 151(authentication information), "item identification"(items for orders) 
transmitting instructions to initiate a physical opening of at least one of the dynamic storage and retrieval device (See Pars. 0084, 0095-0098, 0117, 0119, 0136, 0137, 0139, 0145; Figs. 6, 7A; Ref. Numerals 132(dynamic storage and retrieval device and static storage and retrieval device), 151(authentication information) 
at least one static storage location to enable the user to retrieve at least one item of the order,	(See Pars. 0081-0083; Figs, 1, 1A; Ref. Numerals 132(static storage location), 140(locking mechanism), 144(control unit)
the static storage location including a controller controlling a locking mechanism and communicatively coupled to the dynamic storage and retrieval device; (See Pars. 0081-0083; Figs, 1, 1A; Ref. Numerals 132(static storage location), 140(locking mechanism), 144(control unit)
providing the at least one static storage location with at least one proximity sensor configured to interact with an application executing on a mobile device operated by the user to detect a presence of the user at the at least one static storage location; and	(See Pars. 0081-0083; Figs, 1, 1A; Ref. Numerals 132(static storage location), 140(locking mechanism), 144(control unit)
Irwin et al, however does not teach the limitations related to having at least one proximity sensor configured to interact with an application executing on a mobile device operated by the user to detect a presence of the user at the at least one static storage location and to transmit instructions to open the static storage location only after detecting the presence of the user at the static storage location.  With respect to those limitations, Sivill et al discloses as follows:
providing the at least one static storage location with at least one proximity sensor configured to interact with an application executing on a mobile device operated by the user to detect a presence of the user at the at least one static storage location; and (See Pars. 0025, 0079, 0080, 0112; Figs. 6, 11; Ref. Numerals 600(controller system-storage and retrieval module), 606(proximity sensor interface), 614(user authentication), 616(door operation controller)
after the transmitting of the instructions by the storage and retrieval module to initiate the physical opening of the at least one static storage location, physically opening the at least one static storage location only if the at least one proximity sensor detects the presence of the user at the 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Irwin et al with the teachings of Sivill et al because having at least one proximity sensor to detect the arrival of the user by interacting with the user’s mobile device would improve system efficiency by activating the unlocking system only when a user is present at the storage location.  A person with skill in the art would be motivated to incorporate the teachings of Sivill et al because they are a known work in the same field of endeavor (ie, employing a proximity sensor at a storage location to detect arrival of a user by interacting with the user’s mobile device and transmitting instructions to unlock the opening only after detecting presence of the user) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art

With respect to Claim 10, which depends from independent claim 1, Irwin et al and Sivill et al together teach all of the limitations of Claim 9 which are incorporated herein by reference.   With respect to Claim 10, Irwin et al discloses as follows:
The method of claim 9 wherein the dynamic storage and retrieval device is a tower equipped with automated storage and retrieval mechanisms.  (See Pars. 0020, 0095, 0110, 0111; Fig. 1E,1G; Ref. Numerals 146(tower), 132(automated storage and retrieval mechanisms)

With respect to Claim 11, which depends from independent claim 1, Irwin et al and Sivill et al together teach all of the limitations of Claim 9, which are incorporated herein by reference.  With respect to Claim 11, Irwin et al discloses:
The method of claim 9 wherein the static storage location is at least one of a locker and a location equipped with a lockable gate or opening.  	(See Pars. 0081-0083; Figs, 1, 1A; Ref. Numerals 132(static storage location), 140(locking mechanism), 144(control unit)

With respect to Claim 12, which depends from independent claim 1, Irwin et al and Sivill et al together teach all of the limitations of Claim 9 which are incorporated herein by reference.  With respect to Claim 12, Irwin et al discloses:
The method of claim 9 wherein the storage retrieval module transmits instructions to initiate the physical opening of both the dynamic storage and retrieval device and the at least one static storage location.  (See Pars. 0084, 0095-0098, 0117, 0119, 0136, 0137, 0139, 0145; Figs. 6, 7A; Ref. Numerals 132(dynamic storage and retrieval device and static storage and retrieval device), 151(authentication information)

With respect to independent Claim 17, Irwin et al discloses the limitations of independent claim 17 as follows:
A non-transitory machine-readable medium storing instructions executable by a computing device, wherein execution of the instructions causes the computing device to implement a method for automated storage and retrieval, the method comprising:	   
receiving user authentication information via a user interface for a dynamic storage and retrieval device;  (See Pars. 0009, 0010, 0026, 
verifying user identity based upon the authentication information and previously stored authentication data;  (See Pars. 0009, 0010, 0026, 0036, 0067, 0069, 0082, 0098, 0115-0117, 0126; Figs. 1, 1A-1C; Ref. Numerals 150(user interface), 151(authentication information), 157(identifying information)
retrieving order information for an order associated with the user following the verifying of user identity, the order information indicating one or more locations for items associated with the order,	(See Pars. 0072, 0128, 0142, 0145; Figs. 4, 7A; Ref. Numerals 132(storage location), 151(authentication information), "item identification"(items for orders) 
transmitting instructions to initiate a physical opening of at least one of the dynamic storage and retrieval device and at least one static storage location to enable the user to retrieve at least one item of the order, (See Pars. 0084, 0095-0098, 0117, 0119, 0136, 0137, 0139, 0145; Figs. 6, 7A; Ref. Numerals 132(dynamic storage and retrieval device and static storage and retrieval device), 151(authentication information) 
the static storage location including a controller controlling a locking mechanism and communicatively coupled to the dynamic storage and retrieval device; (See Pars. 0081-0083; Figs, 1, 1A; Ref. Numerals 132(static storage location), 140(locking mechanism), 144(control unit)
providing the at least one static storage location with at least one proximity sensor configured to interact with an application executing on a 
Irwin et al, however does not teach the limitations related to having a non-transitory machine-readable medium storing instructions executable by a computing device and at least one proximity sensor configured to interact with an application executing on a mobile device operated by the user to detect a presence of the user at the at least one static storage location and to transmit instructions to open the static storage location only after detecting the presence of the user at the static storage location.  With respect to those limitations, Sivill et al discloses as follows:
A non-transitory machine-readable medium storing instructions executable by a computing device, wherein execution of the instructions causes the computing device to implement a method for automated storage and retrieval,   (See Pars. 0058-0060; Figs. 6, 11; Ref. Numeral 600(controller system)
providing the at least one static storage location with at least one proximity sensor configured to interact with an application executing on a mobile device operated by the user to detect a presence of the user at the at least one static storage location; and (See Pars. 0025, 0079, 0080, 0112; Figs. 6, 11; Ref. Numerals 600(controller system-storage and retrieval module), 606(proximity sensor interface), 614(user authentication), 616(door operation controller)
after the transmitting of the instructions by the storage and retrieval module to initiate the physical opening of the at least one static storage location, physically opening the at least one static storage location only if the at least one proximity sensor detects the presence of the user at the at least one static storage location.  (See Pars. 0025, 0079, 0080, 0112; Figs. 6, 11; Ref. Numerals 600(controller system-storage and retrieval module), 606(proximity sensor interface), 614(user authentication), 616(door operation controller)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Irwin et 

With respect to Claim 18, which depends from independent claim 1, Irwin et al and Sivill et al together teach all of the limitations of Claim 17 which are incorporated herein by reference.   With respect to Claim 18, Irwin et al discloses as follows:
The non-transitory machine-readable medium of claim 17 further comprising instructions wherein the dynamic storage and retrieval device is a tower equipped with automated storage and retrieval mechanisms.  (See Pars. 0020, 0095, 0110, 0111; Fig. 1E,1G; Ref. Numerals 146(tower), 132(automated storage and retrieval mechanisms)
 
With respect to Claim 19, which depends from independent claim 17, Irwin et al and Sivill et al together teach all of the limitations of Claim 17 which are incorporated herein by reference.   With respect to Claim 19, Irwin et al and Sivill et al disclose as follows:
The non-transitory machine-readable medium of claim 17 further comprising:
instructions wherein the static storage location is at least one of a locker and a location equipped with a lockable gate or opening. (See 

With respect to Claim 21, which depends from independent claim 1, Irwin et al and Sivill et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 21, Sivill et al discloses as follows:
The system of claim 1,
wherein the at least one proximity sensor is configured to query the mobile device of the user to provide additional authentication information; (See Pars. 0025, 0079, 0080, 0112; Figs. 6, 11; Ref. Numerals 600(controller system-storage and retrieval module), 606(proximity sensor interface), 614(user authentication), 616(door operation controller)  and
wherein the physical opening of the at least one static storage location is permitted to proceed only if the additional authentication information provided by the mobile device of the user in response to the query by the at least one proximity sensor verifies the identity of the user. (See Pars. 0025, 0079, 0080, 0112; Figs. 6, 11; Ref. Numerals 600(controller system-storage and retrieval module), 606(proximity sensor interface), 614(user authentication), 616(door operation controller)

With respect to Claim 22, which depends from independent claim 9, Irwin et al and Sivill et al together teach all of the limitations of Claim 9 which are incorporated herein by reference.   With respect to Claim 22, Sivill et al discloses as follows:
The method of claim 9, further comprising:
querying, by the at least one proximity sensor, the mobile device of the user to provide additional authentication information; (See Pars. 0025, 0079, 0080, 0112; Figs. 6, 11; Ref. Numerals 600(controller system-storage and retrieval module), 606(proximity sensor interface), 614(user authentication), 616(door operation controller)  and
permitting the physical opening of the at least one static storage location to proceed only if the additional authentication information provided by the mobile device of the user in response to the query by the at least one proximity sensor verifies the identity of the user. (See Pars. 0025, 0079, 0080, 0112; Figs. 6, 11; Ref. Numerals 600(controller system-storage and retrieval module), 606(proximity sensor interface), 614(user authentication), 616(door operation controller)

With respect to Claim 23, which depends from independent claim 17, Irwin et al and Sivill et al together teach all of the limitations of Claim 17 which are incorporated herein by reference.   With respect to Claim 23, Sivill et al discloses as follows:
The non-transitory machine-readable medium of claim 17, further comprising:
querying, by the at least one proximity sensor, the mobile device of the user to provide additional authentication information; (See Pars. 0025, 0079, 0080, 0112; Figs. 6, 11; Ref. Numerals 600(controller system-storage and retrieval module), 606(proximity sensor interface), 614(user authentication), 616(door operation controller)  and
permitting the physical opening of the at least one static storage location to proceed only if the additional authentication information provided by the mobile device of the user in response to the query by 

Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al and Sivill et al, as applied to the claims set forth above, in view of Guo et al (US Patent Application Publication No. 2018/0305125). 
With respect to Claim 7, which depends from independent claim 1, Irwin et al and Sivill et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 7, Guo et al discloses as follows:
The system of claim 1 wherein the dynamic storage and retrieval device further includes:
a robotic arm configured to retrieve the item in response to a command from the storage and retrieval module.  (See Pars. 0016, 0018-0020, 0026, 0035, 0046-0058; Figs. 1-3, 7; Ref. Numerals 180(robot), 302(locker)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Irwin et al and Sivill et al with the teachings of Guo et al because having a robotic arm configured to retrieve an item in response to a command from the storage and retrieval module would 

With respect to Claim 8, which ultimately depends from independent claim 1, Irwin et al and Sivill et al together teach all of the limitations of Claim 1, and Irwin et al, Sivill et al, and Guo et al together teach all of the limitations of Claim 7, which are incorporated herein by reference.   With respect to Claim 8, Guo et al discloses as follows:
The system of claim 7 wherein the robotic arm is further configured to extend the item through the physical opening after retrieval.  (See Pars. 0016, 0018-0020, 0026, 0035, 0046-0058; Figs. 1-3, 7; Ref. Numerals 180(robot), 302(locker)  	

With respect to Claim 15, which depends from independent claim 9, Irwin et al and Sivill et al together teach all of the limitations of Claim 9 which are incorporated herein by reference.   With respect to Claim 15, Guo et al discloses as follows:
The method of claim 9 wherein the dynamic storage and retrieval device further includes:
a robotic arm configured to retrieve the item in response to a command from the storage and retrieval module.  (See Pars. 0016, 0018-0020, 0026, 0035, 0046-0058; Figs. 1-3, 7; Ref. Numerals 180(robot), 302(locker)


With respect to Claim 16, which ultimately depends from independent claim 9, Irwin et al and Sivill et al together teach all of the limitations of Claim 9, and Irwin et al, Sivill et al,  and Guo et al together teach all of the limitations of Claim 15, which are incorporated herein by reference.   With respect to Claim 16, Guo et al discloses as follows:
The method of claim 15 wherein the robotic arm is further configured to extend the item through the physical opening after retrieval.  (See Pars. 0016, 0018-0020, 0026, 0035, 0046-0058; Figs. 1-3, 7; Ref. Numerals 180(robot), 302(locker)  	
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        September 21, 2021